Name: Commission Implementing Regulation (EU) NoÃ 316/2012 of 12Ã April 2012 amending for the 168th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety
 Date Published: nan

 13.4.2012 EN Official Journal of the European Union L 103/42 COMMISSION IMPLEMENTING REGULATION (EU) No 316/2012 of 12 April 2012 amending for the 168th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 March 2012 the Sanctions Committee of the United Nations Security Council decided to amend twelve entries on its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 2 April 2012 it decided to remove one natural person from the list after considering the de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias (a) Manza Mondher, (b) Hanza Mondher, (c) Al Yamani Noman, (d) Hamza, (e) Abdellah). Address: 17 Boulevard Soustre, 04000 Digne-les-Bains, France. Date of birth: (a) 18.3.1967, (b) 18.8.1968, 28.5.1961. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: Was extradited from Italy to France on 4.9.2003. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (2) The entry Al-Qaida (alias (a) The Base , (b) Al Qaeda, (c) Islamic Salvation Foundation, (d) The Group for the Preservation of the Holy Sites, (e) The Islamic Army for the Liberation of Holy Places, (f) The World Islamic Front for Jihad Against Jews and Crusaders, (g) Usama Bin Laden Network (h) Usama Bin Laden Organisation, (i) Al Qa'ida, (j) Islamic Army). Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida (alias (a) The Base , (b) Al Qaeda, (c) Islamic Salvation Foundation, (d) The Group for the Preservation of the Holy Sites, (e) The Islamic Army for the Liberation of Holy Places, (f) The World Islamic Front for Jihad Against Jews and Crusaders, (g) Usama Bin Laden Network (h) Usama Bin Laden Organisation, (i) Al Qa'ida, (j) Al Qaida/Islamic Army). Other information: Formerly listed as Al Qaida/Islamic Army. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (3) The entry Wafa Humanitarian Organisation (aka Al Wafa, Al Wafa Organisation, Wafa Al-Igatha Al-Islamia) Jordan house No 125, Street 54, Phase II. Hayatabad, Peshawar, Pakistan; offices in Saudi Arabia, Kuwait and United Arab Emirates under the heading Legal persons, groups and entities shall be replaced by the following: Wafa Humanitarian Organisation (alias (a) Al Wafa, (b) Al Wafa Organisation, (c) Wafa Al-Igatha Al-Islamia). Address: (a) Jordan house No 125, Street 54, Phase II. Hayatabad, Peshawar, Pakistan (at the time of listing); (b) Saudi Arabia (at the time of listing); (c) Kuwait (at the time of listing); (d) United Arab Emirates (at the time of listing); (e) Afghanistan (at the time of listing). Other information: Headquarters in Kandahar, Afghanistan as at 2001. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (4) The entry RABITA TRUST, Room 9A, Second Floor, Wahdat Road, Education Town, Lahore, Pakistan; Wares Colony, Lahore, Pakistan under the heading Legal persons, groups and entities shall be replaced by the following: Rabita Trust. Address: (a) Room 9A, Second Floor, Wahdat Road, Education Town, Lahore, Pakistan; (b) Wares Colony, Lahore, Pakistan (at the time of listing). Date of designation referred to in Article 2a (4) (b): 17.10.2001. (5) The entry Al-Haramain Foundation (Indonesia) (alias Yayasan Al-Manahil-Indonesia), Jalan Laut Sulawesi Block DII/4, Kavling Angkatan Laut Duren Sawit, Jakarta Timur 13440, Indonesia. Other information: telephone 021-86611265 and 021-86611266; fax: 021-8620174. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Foundation (Indonesia) (alias Yayasan Al-Manahil-Indonesia). Address: Jalan Laut Sulawesi Block DII/4, Kavling Angkatan Laut Duren Sawit, Jakarta Timur 13440, Indonesia (at the time of listing). Other information: (a) Telephone 021-86611265 and 021-86611266; (b) Fax: 021-8620174. Date of designation referred to in Article 2a (4) (b): 26.1.2004. (6) The entry Al-Haramain Foundation (Pakistan), House No 279, Nazimuddin Road, F-10/1, Islamabad, Pakistan; under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Foundation (Pakistan). Address: House No 279, Nazimuddin Road, F-10/1, Islamabad, Pakistan (at the time of listing). Date of designation referred to in Article 2a (4) (b): 26.1.2004. (7) The entry Al-Haramayn Foundation (Kenya), (a) Nairobi, Kenya, (b) Garissa, Kenya, (c) Dadaab, Kenya; under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramayn Foundation (Kenya). Address: (a) Nairobi, Kenya (at the time of listing); (b) Garissa, Kenya (at the time of listing); (c) Dadaab, Kenya (at the time of listing). Date of designation referred to in Article 2a (4) (b): 26.1.2004. (8) The entry Al-Haramayn Foundation (Tanzania), (a) PO box 3616, Dar es Salaam, Tanzania, (b) Tanga, (c) Singida. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramayn Foundation (Tanzania). Address: (a) PO box 3616, Dar es Salaam, Tanzania (at the time of listing), (b) Tanga (at the time of listing); (c) Singida (at the time of lising). Date of designation referred to in Article 2a (4) (b): 26.1.2004. (9) The entry Al-Haramain (Afghanistan branch). Address: Afghanistan. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain (Afghanistan branch). Address: Afghanistan (at the time of listing). Date of designation referred to in Article 2a (4) (b): 6.7.2004. (10) The entry Al-Haramain (Albanian branch). Address: Irfan Tomini Street 58, Tirana, Albania. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain (Albanian branch). Address: Irfan Tomini Street 58, Tirana, Albania (at the time of listing). Date of designation referred to in Article 2a (4) (b): 6.7.2004. (11) The entry Al-Haramain (Bangladesh branch). Address: House 1, Road 1, S-6, Uttara, Dhaka, Bangladesh. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain (Bangladesh branch). Address: House 1, Road 1, S-6, Uttara, Dhaka, Bangladesh (at the time of listing). Date of designation referred to in Article 2a (4) (b): 6.7.2004. (12) The entry Al-Haramain (Ethiopia branch). Address: Woreda District 24 Kebele Section 13, Addis Ababa, Ethiopia. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain (Ethiopia branch). Address: Woreda District 24 Kebele Section 13, Addis Ababa, Ethiopia (at the time of listing). Date of designation referred to in Article 2a (4) (b): 6.7.2004. (13) The entry Al-Haramain Foundation (Union of the Comoros). Address: B/P: 1652 Moroni, Union of the Comoros. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Foundation (Union of the Comoros). Address: B/P: 1652 Moroni, Union of the Comoros (at the time of listing). Date of designation referred to in Article 2a (4) (b): 28.9.2004.